Citation Nr: 1017265	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  07-01 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) prior to February 8, 2010.

2.  Entitlement to an initial disability rating in excess of 
30 percent for posttraumatic stress disorder (PTSD) prior to 
February 8, 2010.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1949 to June 1950 and from September 1950 to April 1952.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Portland, 
Oregon Department of Veterans Affairs (VA) Regional Office 
(RO) that found that a prior final March 2003 rating decision 
did not contain clear and unmistakable error (CUE).  In 
January 2008, the Board granted the Veteran's 
representative's motion to advance the case on the Board's 
docket due to the appellant's advanced age.

As noted, these claims were originally based on allegations 
that there was CUE in a final March 2003 rating decision 
that, in pertinent part, denied TDIU.  However, in July 2007, 
the Veteran submitted a June 2007 record from the Navy 
Personnel Command (NPC) entitled Transmittal of and/or 
Entitlement to Awards.  This document states that a review of 
the Veteran's military records revealed that he was entitled 
to receive several medals and ribbons, including the Combat 
Action Ribbon.  Under 38 C.F.R. § 3.156(c) "at any time 
after VA issues a decision on a claim, if VA receives or 
associates with the claims file relevant official service 
department records that existed and had not been associated 
with the claims file when VA first decided the claim, VA will 
reconsider the claim" on the merits de novo.  As receipt of 
the Combat Action Ribbon denotes that the Veteran engaged in 
combat with the enemy and entitles him to relaxed evidentiary 
standards under 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(f), his claim was reconsidered based on this evidence 
under 38 C.F.R. §  3.156(c).  

In October 2009 the Board found that receipt of the service 
department evidence essentially rendered the CUE claim moot 
and that any decision made as a result of the new evidence 
would subsume the March 2003 decision.  

Regarding the matter of the rating for PTSD, a February 2008 
rating decision implemented a February 2008 Board award of 
service connection, and assigned a 30 percent rating, for 
such disability.  In September 2008, the Veteran submitted a 
notice of disagreement (NOD) as to the rating assigned.  No 
SOC has been issued with respect to that matter.  

In October 2009 the Board remanded these issues for further 
development and for due process reasons.  In a February 2010 
rating decision, a rating of 100 percent was granted for 
PTSD, effective February 8, 2010.  A February 2010 
supplemental statement of the case (SSOC) found that the 
issue of entitlement to TDIU was moot effective February 8, 
2010, since a 100 percent evaluation was assigned for PTSD.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Regrettably, as certain action requested in the 2009 Board 
remand has not been performed in full, namely the issuance of 
an SOC on the matter of the rating for PTSD prior to February 
8, 2010, another remand is required.  Stegall v. West, 11 
Vet. App. 268, 271 (1998) (remand by the Board confers on an 
appellant the right to VA compliance with the terms of the 
remand order and imposes on the Secretary a concomitant duty 
to ensure compliance with those terms).

While a full grant of benefits with respect to the PTSD claim 
has been granted effective February 8, 2010, a full grant of 
benefits has not been awarded prior to that date.  "Staged" 
ratings may be warranted if the claim involves the initial 
rating assigned with a grant of service connection.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In accordance with 38 C.F.R. § 19.26, unless a timely NOD has 
been resolved by a grant of benefits or the NOD is withdrawn, 
VA must prepare an SOC.  Thus, a remand is necessary.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 
VAOPGCPREC 16-92.  The PTSD issue will be returned to the 
Board after issuance of the SOC only if perfected by the 
filing of a timely substantive appeal.  Smallwood v. Brown, 
10 Vet. App. 93, 97 (1997).

The Veteran's claim for TDIU prior to February 8, 2010, is 
inextricably intertwined with the rating assigned for PTSD 
prior to February 8, 2010.  Adjudication of the TDIU claim 
must be deferred pending the action requested in the PTSD 
matter.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Issue an SOC that addresses the matter 
of the rating for PTSD (prior to February 
8, 2010).  The Veteran should be informed 
that, under 38 C.F.R. § 20.302, he has 60 
days from the date of mailing of the SOC 
to file a substantive appeal or a request 
for an extension of time to do so.  
Thereafter, if a substantive appeal is 
filed, this matter should be returned to 
the Board, if in order.

2.  The RO should then re-adjudicate the 
claim of entitlement to TDIU prior to 
February 8, 2010, in light of any evidence 
added to the record.  If TDIU remains 
denied, the RO should issue an appropriate 
SSOC and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

